Exhibit 10.1

 

     LOGO [g656842bank_logo.jpg]    Acceptance Notice/       Banc of America
Leasing & Capital, LLC    Pay Proceeds Authorization      

 

Master Loan and Security Agreement Number: 17608-70000

Equipment Security Note Number: 17608-70007 (the “Transaction”)

To: Banc of America Leasing & Capital, LLC

The undersigned hereby certifies that all property described in the
above-referenced Transaction by and between Banc of America Leasing & Capital,
LLC, and the undersigned has been furnished, that delivery and installation has
been fully completed as required, and that the such property has been
irrevocably accepted and is satisfactory in all respects to the undersigned for
purposes of the Transaction.

We hereby authorize you to disburse the proceeds of this Transaction as follows:

 

Disburse To:    Amount:  

Destination XL Group, Inc.

   $ 97,403.56   

TOTAL Disbursement

   $ 97,403.56   

 

Destination XL Group, Inc. (Debtor) By:   /s/ DAVID A. LEVIN  

 

Title:   President, CEO  

 

Date:   12-20-13  

 

 

Pay Proceeds Authorization 4.1.06      Page 1 of 1



--------------------------------------------------------------------------------

     LOGO [g656842bank_logo.jpg]    Banc of America Leasing & Capital, LLC   
Equipment Security Note Number 17608-70007    

 

This Equipment Security Note No. 17608-70007, dated as of December 23, 2013
(this “Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

   Description    Serial Number    Cost       See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

  

Address

  

City

  

County

  

State

  

ZIP

        

See Exhibit B attached hereto

     

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $97,403.56, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on January 23, 2014 (the “Initial Payment”) and continuing thereafter
through and including December 23, 2017 (the “Maturity Date”) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.0666 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06   Page 1 of 2   



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $2,158.83.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:   /s/ GINA M. CABRAL     By:   /s/ DAVID A. LEVIN  

 

     

 

Printed Name:   GINA M. CABRAL     Printed Name:   DAVID A. LEVIN  

 

     

 

Title:   Vice President     Title:   President, CEO  

 

     

 

 

Equipment Security Note 4.1.06   Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70007

 

Company      Division        Type      Asset Type      Invoice      Description
     Insrv Date

Equipment Location: 555 Turnpike Street, Canton, MA 02021

10

       141         Corporate (DC)      EQUIP-C      900535285      Roller     
9/12/2013

10

       141         Corporate (DC)      EQUIP-C      E-8627      Shock Absorbers
     10/17/2013

10

       141         Corporate (DC)      EQUIP-C      E8632      Shock Absorbers
     10/17/2013

10

       141         Corporate (DC)      EQUIP-C      E-8656      Shock Absorbers
     11/14/2013

10

       141         Corporate (DC)      EQUIP-C      BIP84900      Batteries     
10/10/2013

Equipment Location: 555 Turnpike Street, Canton, MA 02021

10

       181         Corporate (MIS)      HWC      XJ82RCK17      Laptops     
10/21/2013

10

       181         Corporate (MIS)      HW-C      S8342686      Surface Pro 2
Computer      11/4/2013

10

       181         Corporate (MIS)      HW-C      S8361808      Computer
Keyboard      11/14/2013

10

       181         Corporate (MIS)      HWC      971294811      iPhones/iPads
     10/18/2013

10

       181         Corporate (MIS)      HWC      2677866484      Computer Mouse
     10/2/2013

10

       181         Corporate (MIS)      HWC      9712094810      iPhones/iPads
     10/18/2013

10

       181         Corporate (MIS)      HWC      9712094813      iPhones/iPads
     10/18/2013

10

       181         Corporate (MIS)      HW-C      9713788586      iPhones/iPads
     11/18/2013

10

       181         Corporate (MIS)      HW-C      9713788589      iPhones/iPads
     11/18/2013

10

       181         Corporate (MIS)      HW-C      9713788590      iPhones/iPads
     11/18/2013

10

       181         Corporate (MIS)      HW-C      9713788591      iPhones/iPads
     11/18/2013

10

       181         Corporate (MIS)      HW-C      00014332      Telephone System
     7/1/2013

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:   /s/ DAVID A. LEVIN  

 

Title:   President, CEO  

 

 

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70007

 

STORE    LOCATION    CENTER NAME    ADDRESS1    CITY      ST      ZIP CODE

10

   141    Corporate (DC)    555 Turnpike Street   

CANTON

     MA      02021

10

   181    Corporate (MIS)    555 Turnpike Street   

CANTON

     MA      02021

 

Destination XL Group, Inc. By:   /s/ DAVID A. LEVIN  

 

Title:   President, CEO  

 

 

Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g656842ex10_1pg006a.jpg]

 

DAVID A. LEVIN     PRESIDENT     CHIEF EXECUTIVE OFFICER   December 23, 2013  

Banc of America Leasing & Capital, LLC

125 Dupont Drive

Providence, RI 02907

Attn: Steven J. Beadling

RE: Equipment Security Note Number 17608-70007, dated as of December 23, 2013
between Destination XL Group, Inc. (“Borrower”) and Banc of America Leasing &
Capital, LLC (“Lender”) (the “Equipment Note”)

Dear Mr. Beadling:

By executing this letter, the undersigned, David Levin, as the duly elected or
appointed Chief Executive Officer of Borrower, hereby represents, warrants,
covenants and certifies that the Equipment described on the attached Exhibit A
(the “Equipment”) which will be financed under the above-referenced Equipment
Note has been paid for in full by Borrower.

See Exhibit A attached hereto and made a part hereof.

The undersigned hereby further represents, warrants, covenants and certifies
that said title to the Equipment has passed to Borrower free and clear of all
liens and encumbrances.

Please do not hesitate to call me at 1 (781) 828-9300 if you have any questions
regarding the above or the attached.

 

By:   /s/ DAVID A. LEVIN  

 

Name:   David Levin Title:   President & CEO

 

 

 

DLEVIN@DXLG.COM

781.828.9300 x2000

  DESTINATIONXL.COM  

555 TURNPIKE STREET

CANTON, MA 02021-2724

 

 

 

 